Citation Nr: 0922784	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2004 for the award of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1968 to 
December 1969 and from May 1976 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 24, 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which awarded service 
connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Received by VA on January 23, 2004 was the Veteran's 
claim for service connection for PTSD.

3.  In an April 2004 rating decision, the RO granted service 
connection for PTSD.  The Veteran filed a notice of 
disagreement with the assigned effective date.  A statement 
of the case was issued in April 2005.  The Veteran's untimely 
substantive appeal was received in January2006, and was 
accepted by the RO as a request for an earlier effective date 
for service connection for PTSD.  

4. There is no evidence of any earlier unadjudicated formal 
or informal claims.


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 2004 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2008), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in January 2004.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Winston-Salem RO in correspondence dated in January 2004.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in April 2005.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Earlier Effective Date for Service Connection for PTSD

The Veteran's claim for service connection for PTSD was 
received in January 2004.  In an April 24, 2004 rating 
decision, the RO awarded service connection for PTSD and 
assigned a 50 percent rating, effective January 23, 2004.  In 
May 2004, the Veteran disagreed with the effective date for 
the award of service connection.  In a September 2004 rating 
decision, the RO increased the rating for the Veteran's 
service-connected PTSD to a schedular 100 percent, effective 
January 23, 2004, thus rendering the request for a TDIU moot.  
In January 2006, the Veteran submitted an untimely 
substantive appeal (VA Form 9) regarding the effective date 
for the award of service connection for PTSD.  The RO 
informed the Veteran that the substantive appeal was not 
timely; however, they would accept the document as a request 
to reopen his claim for an earlier effective date for the 
grant of service connection for PTSD.

Although notified of the April 2004 rating decision and his 
procedural and appellate rights in a RO letter dated on April 
30, 2004, the Veteran did not initiate a timely appeal of 
this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within 1 year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later (emphasis added).  38 
C.F.R. § 3.400 (2008).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2008).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r)(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2008).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In Rudd v. Nicholson, the veteran sought earlier 
effective dates for various benefits, by attempting to 
overcome final unappealed rating determinations dated years 
earlier.  The Court held that a final decision of the 
Secretary was subject to revision only on the grounds of 
clear and unmistakable error (CUE), or upon the presentation 
of new and material evidence to reopen.  However, because the 
proper effective date for an award based on a claim to reopen 
can be no earlier than the date on which that claim was 
received, only a request for revision based on CUE could 
result in the assignment of an earlier effective date for the 
appellant's awards.  The Court concluded that there was no 
proper claim, and dismissed the case.  Id.

Applying the holding in Rudd to the facts of this case, the 
Board finds that the Veteran did not timely appeal the April 
2004 RO decision, which awarded service connection for PTSD 
this determination became final.  He has not raised the issue 
of CUE in the April 2004 rating decision.  Therefore, this 
claim is not proper, and is dismissed.


ORDER

The claim for an effective date earlier than January 23, 2004 
for the grant of entitlement to service connection for PTSD 
is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


